Argued April 8, 1935.
This is an appeal by the relator from the order of the Court of Common Pleas of Armstrong County, dismissing his petition for writ of habeas corpus for the custody of his daughter, Pearl Gertrude Trott, and remanding her to the custody of the respondents.
We have examined the evidence in the record, pursuant to the duty imposed on us by the Act of July 11, 1917, P.L. 817, and our judgment on the merits of the *Page 367 
case agrees with that of the court below. See Petition of Sulewski, 113 Pa. Super. 301, 173 A. 747, with special reference to the cases mentioned on page 310; In re Minor Children of Rosenthal, 103 Pa. Super. 27, 33, 157 A. 342.
The order is affirmed on the opinion of the learned President Judge of the court of common pleas.